RENEE M. HARDT ATTORNEY AT LAW 312-609-7616 rhardt@vedderprice.com October 11, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC20549 Re: Wilshire Variable Insurance Trust (“Registrant”) File Nos. 333-15881 and 811-07917 To the Commission: On behalf of the Registrant and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, the purpose of this filing is to submit an interactive date file in the manner provided by Rule 405 of RegulationS-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the supplements filed with the Securities and Exchange Commission on October3, 2011. Very truly yours, /s/ Renee M. Hardt Renee M. Hardt RMH/ ser Enclosures
